Citation Nr: 1128915	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO reopened the Veteran's claim for service connection for PTSD, but denied entitlement to service connection on the merits.  In February 2008 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.  

In his June 2009 substantive appeal, the Veteran requested a Board hearing at the RO.  Prior to the hearing, in February 2011, the Veteran's representative submitted a statement cancelling the hearing.  Since a request to reschedule the hearing has not been received, the Veteran's hearing request is deemed withdrawn.    

The Board notes that in the June 2011 informal hearing presentation, the Veteran's representative raised a claim for service connection for ischemic heart disease.  As this matter has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the RO for appropriate action.

In July 2011, the Veteran submitted a copy of a May 2011 letter from a private psychologist, along with a waiver of his right to have this evidence initially considered by the RO.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has been diagnosed with schizoaffective disorder in addition to PTSD, the issues on the title page have been recharacterized, as listed above.

The Board's decision addressing the request to reopen the claim for service connection for PTSD is set forth below.  The claim for service connection for PTSD, on the merits, along with the claim for service connection for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a February 2003 rating decision, the RO denied service connection for PTSD; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the February 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision in which the RO denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's February 2003 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Board acknowledges that during the pendency of this appeal, the regulations pertinent to service connection claims for PTSD were changed.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3). A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.

However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen. 75 Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD.

The Veteran originally filed his claim for entitlement to service connection for PTSD in January 2003.  In a February 2003 rating decision, the RO denied the Veteran's claim because, although the medical evidence included a diagnosis of PTSD, there was insufficient evidence to verify the Veteran's stressor. 

The Veteran did not initiate an appeal with the February 2003 RO decision.  See 38 C.F.R. § 20.200 (2010).  The RO's February 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In the Veteran's January 2003 claim, he asserted that he was exposed, as part of the medical evacuation team on board the USS Valley Forge, to noise, artillery fire, and general chaos during the evacuations of injured personnel.  He also claimed that he had intrusive memories dealing with combat casualties.  The evidence of record at the time of the February 2003 rating decision included the Veteran's service treatment records, which were unremarkable for a psychiatric disorder; the Veteran's service personnel records, which did not show that the Veteran was subjected to enemy fire or involved in active combat; and a January 2003 VA examination report which reflected a diagnosis of PTSD.  

The evidence that has been received since the February 2003 rating decision includes numerous military articles and documents establishing where the USS Valley Forge served and the events that occurred while it was in service.  In various lay statements, the Veteran provided additional information regarding his stressors.  Specifically, he claimed that he experienced torpedo attacks by the North Vietnamese and was exposed to constant chaos and noise as a member of the medical evacuation team aboard the USS Valley Forge.  The Board notes that a September 2007 Department of Veteran's Affairs Memorandum described the research conducted by the Naval Historical Center regarding the history of the USS Valley Forge, Vietnam, and Gulf of Tonkin incident.  This research verified the Veteran's assignment to the USS Valley Forge from February 1964 to May 1967 and verified the Veteran's claimed stressors of exposure to enemy fire and the treatment of combat casualties.

The Board finds that the above-described evidence is "new" in that it was not before agency decisionmakers at the time of the February 2003 final denial of the claim for service connection for PTSD, and is not duplicative or cumulative of evidence previously of record.  Moreover, the newspaper clippings and articles are "material" in that they provide corroboration of the Veteran's in-service stressors.   This evidence, while not necessarily conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for PTSD, to this limited extent, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).   

As noted above, on  July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  Since theVeteran's stressors involve fear of hostile military or terrorist activity, these provisions apply.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Veteran has claimed the following stressors while on active duty:  while standing watch, the Veteran's captain announced the ship was being attacked by five North Vietnamese torpedo boats and torpedos were launched at the USS Valley Forge; the Veteran carried dead and wounded soldiers during the Gulf of Tonkin crisis as part of the his role on the medical evacuation team aboard the USS Valley Forge.

The report of a November 2010 VA examination indicates that the VA examiner did not find that the Veteran met the DMS-IV criteria for a diagnosis of PTSD.  The examiner stated that the Veteran did not possess any behavioral or social changes and had no impairment of his thought process, social functioning, or post military stressors.  The VA examiner diagnosed the Veteran with schizoaffective disorder based on the Veteran's heightened physiological arousal due to service.  In a May 2011 letter, a private psychological examiner opined that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, and that his PTSD is related to his military service.  Given the conflicting medical opinions, the Board finds that another examination and opinion is needed prior to making a determination in this appeal.

In this case, although the RO only adjudicated a claim for service connection for PTSD, the record includes another psychiatric diagnosis, including shizoaffective disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for a psychiatric disability other than PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for his claimed psychiatric disorder.  Of particular interest are private medical records from licensed clinical psychologist, Dr. Pozulp.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a fee-basis examination by a psychiatrist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Pursuant to VA Training Letter 10-05, issued on July 16, 2010, the examining psychologist or psychiatrist is to note that:  "If a diagnosis of PTSD is made, the examiner must now also determine if the Veteran's claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity."  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination, revised on April 2, 2007.  The examiner should consider the following claimed stressors as consistent with the places, types, and circumstances of the Veteran's military service:  (1) coming under artillery fire while stationed on the USS Valley Forge; and (2) being exposed combat injuries and casualties as part of the medical evacuation team.

Based on a review of the record, and examination of the Veteran, and considering only the claimed in-service stressors that are consistent with his military service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The examiner should identify which claimed stressor(s) is/are adequate to support the diagnosis of PTSD.  The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

If any psychiatric disability recognized by the DSM-IV other than PTSD is diagnosed - to include schizoaffective disorder - with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is related to military service.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


